October 26, 1995      [NOT FOR PUBLICATION]
                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 95-1352

                      ANTHONY SOLIMINE,

                    Plaintiff, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. William G. Young, U.S. District Judge]                                                                

                                         

                            Before

                    Selya, Cyr and Boudin,
                       Circuit Judges.                                                 

                                         

Anthony Solimine on brief pro se.                            
Donald  K. Stern,  United States  Attorney, and  David S.  Mackey,                                                                             
Assistant United States Attorney, on brief for appellee.

                                         

                                         

     Per Curiam.   We have reviewed  the parties' briefs  and                           

the record on  appeal.   We agree with  the district  court's

conclusion   that  appellant's   claim   is  based   on   "an

indisputably   meritless  legal  theory."    See  Neitzke  v.                                                                     

Williams, 490 U.S. 319, 327 (1989).  We, therefore, summarily                    

affirm  essentially for  the reasons  stated in  the district

court's memorandum and order, dated February 27, 1995.

     Affirmed.  See 1st Cir. R. 27.1.                               

                             -2-